Citation Nr: 1000278	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip and leg 
condition, to include as secondary to the service-connected 
residuals of a lumbosacral strain with degenerative disc 
disease.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training with the Army 
National Guard from February 1980 to May 1980 and from July 
1994 to August 1994.  He also had unverified periods of 
service with the Army National Guard from January 1980 to 
January 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in February 2006 from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the appellant requested a VA Central 
Office Board hearing in connection with the current claims.  
The Veteran subsequently withdrew his request for a VA 
Central Office Board hearing in April 2007.

This case was previously before the Board in October 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that additional evidence pertaining to the 
Veteran has been received since the issuance of the March 
2009 supplemental statement of the case (SSOC); however, the 
record reflects that in April 2009 the Veteran waived of his 
right to initial consideration of the additional evidence by 
the RO.  38 C.F.R. §§ 19.9, 20.1304 (2009). Thus, the Board 
will consider the additional evidence in the first instance 
in conjunction with the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's current right hip and leg condition is not 
related to his service or to any aspect thereof and is not 
proximately due to or aggravated by any service-connected 
disability.

2.  The probative evidence of record reveals that the 
Veteran's current left ear hearing loss was incurred in 
service.

3.  The record contains no evidence of any complaints, 
diagnosis, or treatment for right ear hearing loss during 
service and competent medical evidence instructs that the 
Veteran's current right ear hearing loss is not related to 
military service.


CONCLUSIONS OF LAW

1.  A right hip and leg condition was not incurred in, or 
aggravated by, active military service and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).

3.  Right ear hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in July 2005 and November 2005 
that fully addressed all notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims of entitlement to service connection for a 
right hip and leg condition, to include as secondary to the 
service-connected residuals of a lumbosacral strain with 
degenerative disc disease, and entitlement to service 
connection for right ear hearing loss, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Long Chiropractic, Eady Chiropractic, East 
Central Mississippi Health Care, Fairchild-Clearman Medical 
Associates, Sebastopol Clinic, St. Dominic-Jackson Memorial 
Hospital, and Drs. D.P., J.R., A.G., H.F., and J.W.  The 
appellant was afforded VA medical examinations in February 
2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  The term inactive duty training (INACDUTRA) is 
defined, in part, as duty, other than full-time duty, under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] 
or the prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Army National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or an injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is generally not legally merited when a disability 
incurred on INACDUTRA results from a disease process.  See 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
Veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve Veteran status for purposes of that 
claim.").

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Right Hip and Leg

The Veteran seeks entitlement to service connection for a 
right hip and leg condition, to include as secondary to the 
service-connected residuals of a lumbosacral strain with 
degenerative disc disease.  The Veteran's service medical 
records indicate that he complained of pain and swelling in 
his right hip and leg in May 1980.  Swelling was noted on 
examination and a bone scan was ordered but does not appear 
to have taken place and the Veteran separated from service 
later that same month.  Thereafter; however, in repeated 
physical examinations dating through May 1996 for the 
Veteran's second period of service, the Veteran denied having 
any abnormalities nor were any seen on examination.  In a 
service treatment note, dated in July 1998, the Veteran 
complained of and was treated for right groin pain.  The 
Veteran was diagnosed with a right groin pull.

In October 2002 the Veteran underwent an X-ray of his hip 
which indicated that some arthritic changes were present.  A 
letter from a private physician, dated in June 2005, 
indicated that the Veteran's "right hip pain is directly 
related to his multiple back injuries he sustained in 
service."  The Veteran has noted arthritis in the hips as 
part of his prior medical history during VA treatment in July 
2005 but no diagnosis accompanies those treatment records.  

In March and May 2006 private treatment records, the Veteran 
was noted to complain of right hip pain and pain radiating 
into the right leg.  The Veteran was diagnosed in May 2006 
with traumatic arthritis; however, no opinion regarding 
etiology was offered.  In a private treatment letter dated in 
July 2006, Dr. H.F. rendered the opinion that "[i]t is 
likely, as not, that his bilateral hip pain with 
radiculopathy is directly related to the multiple back 
injuries he sustained in the military."  However, Dr. H.F. 
did not provide any rationale for his opinion.

In February 2009 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The examiner reviewed the 
Veteran's claims folder and commented upon March 2002 X-rays 
of the lumbar spine, the report of an October 2002 C&P spine 
examination, the report of a magnetic resonance imaging (MRI) 
scan dated in September 2002, an X-ray report from October 
2002, the report of a C&P examination dated in September 
2003, the report of a lumbar spine X-ray dated in October 
2005, and the report of an MRI scan dated in November 2005.  
After examination, the examiner diagnosed the Veteran with 
degenerative joint disease of the right hip.  The examiner 
rendered the opinion that the Veteran's degenerative changes 
of the right hip are age related and represent wear and tear.  
The examiner further indicated that there was no link between 
the Veteran's service related back condition and his right 
hip and that there was no association between his present 
right hip condition and any incident or occurrence in 
service.

In a statement, dated in February 2009, Dr. D.P. rendered the 
opinion that it was at least as likely as not that the 
Veteran's right hip pain and right leg pain with arthritis 
and arthritic changes is secondary to the Veteran's low back 
disability.  In rendering this opinion that examiner 
indicated that the Veteran was treated for a swollen right 
hip and swollen right leg in service.  Dr. D.P. further noted 
that the Veteran was currently diagnosed with arthritis and 
arthritic changes.  However, the Board notes that Dr. D.P. 
did not render an opinion associating the Veteran's right hip 
condition with the Veteran's active service and did not 
provide any rationale regarding his opinion associating the 
Veteran's current right hip condition with the Veteran's 
service-connected low back condition.

In a letter dated in April 2009, Dr. J.W. rendered the 
opinion that the Veteran's "right hip and right leg pain 
originated from his service related low back degenerative 
disc disease."  However, the Board notes that there is no 
indication that Dr. J.W. reviewed the Veteran's claims folder 
or any of the Veteran's medical records.  In addition, Dr. 
J.W. did not provide any rationale for his opinion.

The Board finds that entitlement to service connection for a 
right hip and leg condition, to include as secondary to the 
service-connected residuals of a lumbosacral strain with 
degenerative disc disease, is not warranted.  The Veteran's 
service treatment records reveal that he complained of and 
was treated for a right hip condition while in service.  
However, upon multiple subsequent periodic examinations the 
Veteran was not noted to have any right hip or leg condition.  
The Board acknowledges that the Veteran is currently 
diagnosed with arthritis and degenerative changes of the 
right hip.  In addition, the Board acknowledges that the 
Veteran is currently in receipt of service connected benefits 
for residuals of a lumbosacral strain with degenerative disc 
disease.  Private physicians have rendered the opinion that 
the Veteran's right hip and leg condition are related to the 
Veteran's service-connected low back condition in statements 
dated in July 2006, February 2009, and April 2009.  However, 
in each case, no rationale for the opinion rendered was 
provided.  As such, the Board affords these opinions little 
probative weight.  After examination in February 2009, a VA 
examiner rendered the opinion that the Veteran's right hip 
condition was not related to any incident in service and that 
it was not caused by the Veteran's service-connected low back 
condition.  Rather, the examiner noted that the Veteran's 
right hip and leg condition was due to age and wear and tear.  
The examiner indicated in the report of the examination that 
he had reviewed the Veterans' claims folder.  In the 
examination report, the examiner discussed the pertinent 
evidence of record and provided a rationale for his opinions.  
As such, the Board affords the opinion rendered in the report 
of the February 2009 VA examination with significant 
probative weight.  Therefore, entitlement to service 
connection for a right hip and leg condition, to include as 
secondary to the service-connected residuals of a lumbosacral 
strain with degenerative disc disease, must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a right hip and leg condition, to include as secondary to 
the service-connected residuals of a lumbosacral strain with 
degenerative disc disease, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hearing Loss

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran contends that his 
current hearing loss is due to exposure to loud noise in 
service.  The Veteran reports that he has had bilateral 
hearing loss since service.

The Veteran claims to have been exposed to loud noise during 
ACDUTRA in 1980 that is related to his current hearing loss 
disability.  The Veteran's service medical records indicate 
that upon entering ACDUTRA in January 1980, his hearing 
ability was reported with pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
-
-
15
-
LEFT
15
-
-
15
-

And, upon exit from ACDUTRA in April 1980, his hearing 
ability was reported with pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
-
5
LEFT
50
35
10
-
5

During that period, the Veteran's DD Form 214 indicates that 
he served as a cannon crewman and received marksmanship and 
grenade training.  Therefore, he had noise exposure in 
service.

Upon periodic medical examination in July 1983 his hearing 
ability was reported with pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25

30

35
LEFT
20

35

35

Upon audiological examination in March 1987 his hearing 
ability was reported with pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
20
LEFT
5
5
20
25
5

Upon periodic medical examination in December 1987 his 
hearing ability was reported with pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
20
LEFT
5
5
20
25
5

Upon periodic medical examination in April 1991 his hearing 
ability was reported with pure tone thresholds, in decibels, 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
5
5
30
10
5

Upon periodic medical examination in May 1996 his hearing 
ability was reported with pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
0
LEFT
40
10
30
25
15

Upon audiological examination in September 1999 his hearing 
ability was reported with pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
15
LEFT
55
60
60
55
50

Upon periodic medical examination in March 2000 his hearing 
ability was reported with pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
15
LEFT
55
60
60
55
50

In May 2002 the Veteran underwent a private audiological 
examination that revealed pure tone thresholds, in decibels, 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
70
80
40
LEFT
40
55
65
60
70

In February 2009 the Veteran was afforded a VA C&P 
examination.  Upon audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
40
40
LEFT
45
45
45
40
50

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 60 percent in the left ear.  
The examiner stated that audiometric examinations in December 
1987 and May 1996 revealed hearing within the normal limits 
bilaterally.  The examiner further noted that audiometric 
testing in March 2000 showed the right ear to be within 
normal limits with a moderately to moderately severe flat 
loss in the left ear.  The examiner rendered the opinion the 
Veteran's hearing loss was not the usual pattern seen with 
noise-exposed hearing losses.

The Board finds that entitlement to service connection for 
left ear hearing loss is warranted.  The Board notes that 
upon examination at enlistment into service for ACDUTRA in 
January 1980 the Veteran was found to have normal left ear 
hearing.  Subsequently, in April 1980, upon examination at 
separation from ACDUTRA, the Veteran was found to have 
hearing loss pursuant to 38 C.F.R. § 3.385 in the left ear.  
Subsequently, the Veteran's periodic examinations and post 
service treatment reveals left ear hearing loss pursuant to 
38 C.F.R. § 3.385.  The Veteran's service records reveal that 
the Veteran served as a cannon crewman and received 
marksmanship and grenade training.  Therefore, the Board 
finds that the Veteran had noise exposure in service.  Upon 
examination in February 2009, the Veteran was found to have 
left ear hearing loss.  The Board notes that the examiner in 
February 2009 stated that the Veteran's hearing loss was not 
of the type that is caused by exposure to loud noise.  In 
rendering an opinion the examiner stated that the Veteran's 
left ear hearing was within normal limits in December 1987 
and May 1996.  However, the Board notes that the medical 
evidence reveals left ear hearing loss in December 1987 and 
May 1996.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993) 
("normal hearing is from 0 to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss").  As 
the opinion of the examiner in February 2009 in regard to the 
Veteran's left ear hearing loss is based upon a factually 
incorrect basis, the Board assigns little probative weight to 
the examiner's opinion regarding the etiology of the 
Veteran's left ear hearing loss.  As the evidence of record 
reveals that the Veteran did not have hearing loss upon 
examination at entrance to ACDUTRA, that the Veteran had left 
ear hearing loss upon examination at separation from ACDUTRA, 
and that the Veteran currently has a hearing loss disability 
pursuant to 38 C.F.R. § 3.385, entitlement to service 
connection for left ear hearing loss is granted.

The Board finds that entitlement to service connection for 
right ear hearing loss is not warranted.  The Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any right ear hearing loss during 
the Veteran's initial period of active duty for training from 
January 1980 to April 1980.  Subsequently, a periodic 
examination dated in July 1983, performed in conjunction with 
the Veteran's Army National Guard service, revealed right ear 
hearing loss pursuant to 38 C.F.R. § 3.385.  As discussed 
above, the Veteran's service records reveal that the Veteran 
served as a cannon crewman and received marksmanship and 
grenade training.  Therefore, the Board finds that the 
Veteran had noise exposure in service.  The Veteran has 
reported that he has had right ear hearing loss since 
service.  The Board notes that the Veteran is competent to 
report that he has had hearing loss since service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Upon 
audiological examination at a VA C&P examination in February 
2009, the Veteran was found to have right ear hearing loss.  
The Board notes that the results reveal that the Veteran 
currently has a hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  The examiner, after reviewing the claims folder and 
commenting specifically upon December 1987 and May 1996 
periodic examinations, rendered the opinion that the 
Veteran's hearing loss was not consistent with noise 
exposure.  The Board notes that, as noted above, the December 
1987 and May 1996 periodic examination reports do not reveal 
any right ear hearing loss.  As such, the examiner's opinion 
regarding the Veteran's right ear hearing loss is based upon 
a correct factual basis.  Although the Veteran currently 
suffers from right ear hearing loss pursuant to 38 C.F.R. 
§ 3.385 and the Veteran has reported that he has had hearing 
loss since service, there is no evidence indicating that the 
Veteran suffered from right ear hearing loss while on 
ACDUTRA, there is no evidence other than the Veteran's 
statements associating the Veteran's current right ear 
hearing loss disability with the Veteran's active service, 
and after examination, in February 2009, the VA examiner 
rendered the opinion that the Veteran's hearing loss was not 
related to noise exposure and, therefore, was not due to the 
Veteran's exposure to loud noise in service.  As such, 
entitlement to service connection for right ear hearing loss 
must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for right ear hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hip and leg 
condition, to include as secondary to the service-connected 
residuals of a lumbosacral strain with degenerative disc 
disease, is denied.

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


